Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over McCarron et.al. (U.S Patent Application Publication 2009/0276620; hereinafter “McCarron”) in view of Logue (U.S Patent Application Publication 2016/0124868; Reference cited by applicant) further in view of Jett et.al. (U.S Patent Application Publication 2007/0109100; hereinafter “Jett” )



Regarding claims 1, 15, 20, McCarron teaches a method of communication, comprising: 
initiating, by a provisioning system, a provisioning procedure to configure and update a device based on the device initiating an initial connection to a wireless network[“When the device 104 is installed in the data center 118, the device 104 may initiate a network boot sequence across the network 122 to a network boot server 124…”, 0041; 0052 “a new cellular phone may be connected to a cellular telephone network and may perform a network boot request over the cellular telephone network. In some cases, a new cellular phone may be connected to personal computer and may be provisioned through the computer, where the personal computer acts as a server to the cellular phone, and may communicate through the Internet to a remote provisioning server..”, 0060; ( i. e the device initiating  a request  from the provisioning system  the device upon initial connection to a wireless network); “ the device 202 may generate a request using a Preboot execution Environment (PXE) boot request. ..”, 0083; “The pre-boot communication engine 214 may generate a Network Bootstrap Program using the command sequences 222 ..a Network Bootstrap Program may be created that directs the device 202 to communicate with a provisioning server 238 to download and execute the boot code 234, operating system 236, and applications 240.”, 0084; ( i.e. the network boot server with the network resource server, configuration server, provisioning server corresponds to the provisioning system. The provisioning system initiating a provisioning procedure to configure and update the device with the boot code ,operating system , applications)];    
receiving, by the provisioning system from the device, a unique identifier of the device[0003; “The network boot server 204 may be a server device connected to the network 206 and in communication with the device 202. In some embodiments, the network boot server 204 may perform many or all of the functions for responding to a network boot request, including provisioning the device 202…”, 0061;” .. the device 104 may be a wireless device such as a mobile telephone or personal digital assistant”, 0039; “The device 202 may contain a network boot communicator 208 that may create an initial network boot request that may contain an identifier 210. ..”, 0062; “he identifier 210 may be any descriptor or other unique identifier for the device 202. The identifier may be a Media Access Control (MAC) address, embedded serial number, Globally Unique Identification (GUID), or some other identification. “, 0065( i.e. the network boot server receiving the unique identifier of the remote device) ]); 
 transmitting, by the provisioning system to the device, a device information request message[ “ The pre-boot communications engine 214 may use the identifier 210 to contact a configuration server 218, which may refer to a configuration database 220, to receive a public encryption key. The public encryption key may be used to encrypt a command sequence 222 using an encryption mechanism 224, and the encrypted command may be transmitted to the device 202.”, 0072; “The public encryption key may be used to authenticate the device 202. An encrypted command may be transmitted across the network 206 to the device 202. “, 0077; “the security device 226 may have an ownership status 230 that may be set by a network boot server 204 or other device. The ownership status 230 may define a device or group of devices that have authority to perform various operations, including serving bootable code and modifying various settings within the device 202. “, 0079; The public encryption key may be used to encrypt an ownership query in block 308 and may be transmitted to the device in block 310.”, 0091; Fig.3; (i.e. transmitting  an encrypted query to verify the ownership information of the device)]; 
receiving, by the provisioning system from the device, a device information message based on the device information request message[ “If no response is received in block 312, the device may not be authenticated in block 314, as the device may not have been able to decrypt and act on the query of block 308.”, 0092; “If a response is received in block 312 and the device is not owned by the server in block 318, a take ownership command may be created in block 320, encrypted in block 322, and transmitted in block 324…”, 0093; ( i.e. the device decrypting the query  and providing  the ownership information in response to the request)]; 
transmitting, by the provisioning system to the device, at least one of a new software file and a new configuration file in response to receiving the device information message[0003; “..the configuration server 218 may contain a record in the configuration database 220 that defines how the device 202 is to be configured, including the operating system and any applications that execute on the device 202. ..”, 0074; (“After authenticating the device 202 to the network boot server 204, the network boot server 204 may serve boot code 234 and an operating system 236 to the device 202. The boot code 234 may be the initial executable instructions that may be executed by the device 202 to start up the device 202 and begin loading the operating system 236. Once the operating system 236 has been loaded and begins communication through the network 206, various applications 240 may be loaded onto the device 202 and executed. One or more provisioning servers 238 may provide the operating system 236 and applications 240.”, 0082 ; ( i.e. transmitting a configuration file with  a set of instructions defining  startup the device and  the software applications to execute on the device)].  
However McCarron does not expressly disclose transmitting, by the provisioning system to the device, a validation message corresponding to the at least one of the new software file and the new configuration file, establishing, by the provisioning system, a secure socket with the device based on the provisioning procedure. 
 In the same field of endeavor ( e.g. a provisioning service/ system    assisting a device to join the network by provisioning the device  with secured credentials ),  Logue teaches , 
transmitting, by the provisioning system to the device, a validation message corresponding to the at least one of the new software file and the new configuration file[“ Before, during, and/or after the provisioning information is decrypted, the device may verify that the received data is valid (block 528). For example, in some embodiments, the device may decode a certificate in the provisioning information and verify that the ID for the certificate matches the device ID, verify that a private key in the provisioning information matches a public key in the device certificate, and/or verify that the pairing code includes a valid check digit. Moreover, in some embodiments, the provisioning information may include an integrity check value generated using an integrity key also derived from the secret known to the device.. the verification of validity of the received data may also include verifying, by the device or the service, that the device does not already have provisioning information. Based on verification information, the device determines whether the update to the device is valid (block 530)…”, 0120; ( i.e transmitting  by the service/ provisioning system to perform the validity check of the provisioning information); and 
establishing, by the provisioning system, a secure socket with the device based on the provisioning procedure [ “ the device may not have a fabric/network name and/or respective keys for joining the fabric/network. .. The device 500 does not have the fabric credentials or the network credentials. Thus, the device 500 may retrieve the fabric and/or network credentials from the device 582. The service 502 may assist in this retrieval without actually receiving the credentials thereby encouraging security of the networks and fabrics by ensuring that the security credentials do not leave the networks. Thus, in such embodiments, the service 502 cannot act as a single point of failure leading to vulnerability of the networks and/or fabrics were the service 502 to be compromised. To utilize this communication between the device 500 and the devices 582, the service 502 m”, 0129; “n connecting to the assisting device, the device 500 establishes a secure session. For example, the device 500 may securely connect to the assisting device using an authenticated session establishment,..”, 0138; ( i.e the provisioning system/ service assists the device in retrieving the security credentials to establish a secured connection with the network . Hence establishing a secure socket to connect the device to a secured network.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McCarron  with Logue. Logue’s teaching of validating the provisioning information and establishing a secure session will substantially improve McCarron’s system to enable the device to join a network or fabric using the network credentials.

However Logue does not expressly disclose receiving, by the provisioning system from the device, an acknowledgement receipt message in response to successfully transmitting the at least one of the new software file and the new configuration file 

 In the same field of endeavor (e.g. automatic provisioning of RFID devices in an RFID network upon booting of an RFID reader ), Jett teaches, 

receiving, by the provisioning system from the device, an acknowledgement receipt message in response to successfully transmitting the at least one of the new software file and the new configuration file[ “ The new type of Tag, referred to as an EPC Identity ("ID") Tag enables a device to be automatically provisioned to function in a specific role in the RFID network upon the device being booted or powered up. .. The PCA transmits configuration parameters back to the device via a unicast IP message. The parameters are used by the device to automatically provision itself.., provisioning" a device can include, but is not limited to, providing network configuration, providing personality configuration, incorporating the device into a network database and enabling the device with software. 0033;  “Once a Reader receives configuration parameters at step 716 via a unicast message from a PCA, the Reader sends an acknowledgement ("ACK") packet to the PCA at step 718 at which stage the process is complete. An ACK message prevents the PCA from repeatedly sending the personality class configuration parameters to the Reader…”, 0060 (i.e .the PCA/ provisioning system receiving an ACK from the device / reader  after receiving the configuration parameters)]

Further Jett teaches a transceiver[ “RFID Reader 400 includes one or more RF radios 405 for transmitting RF waves to, and receiving modulated RF waves from EPC ID Tag 440 and other RFID Tags..”, 0038]; 
a memory configured to store instructions[ “ Flash memory 420 is used to store a program (a "bootloader") for booting/initializing RFID Reader 400..”, 0039; and 
one or more processors communicatively coupled with the transceiver and the memory[ “CPU 410”, Fig.4]  ( as recited in claim 15)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McCarron in view of  Logue with Jett. Jett’s teaching of sending an acknowledgement packet after receiving the configuration parameters will substantially improve McCarron in view of Logue’s system to prevent repeatedly sending the configuration/ provisioning information and overloading of the network traffic by confirming that the device has received the provisioning information.

Regarding claims 2, 16, McCarron discloses, wherein the unique identifier corresponds to a media access control (MAC) address[ ““he identifier 210 may be any descriptor or other unique identifier for the device 202. The identifier may be a Media Access Control (MAC) address, embedded serial number, Globally Unique Identification (GUID), or some other identification. “, 0065].  
Regarding claims 3, 17 McCarron discloses  the device information request message[0077, 0079, 0091]
 Jett teaches at least one of a software version and one or more configuration settings[ 0039; “.configuration information is downloaded from a PCA to memory 415. Updates may be instigated by the PCA or selected, trusted devices. New versions of the image file (e.g., the running, base image necessary to operate the RFID device) are copied into flash memory 420…”, 0040]  

Regarding claims 4, 18, McCarron discloses  wherein the device information request message[0077;0079] is transmitted upon validation of the unique identifier[ 0065; 0089-0093].  
Regarding claims 5,  19, Jett teaches  wherein the device information message includes at least one of a software version and one or more configuration settings[0040;  “At step 708 the PCA receives the data packet via IP multicast from the Reader. .. The PCA also reads the serial number contained in the data packet and may use it to retrieve configuration parameters it has cached. If the PCA has seen a serial number before, it can retrieve the personality configuration parameters from its databases or from a source accessible to the PCA.”, 0059;  ( i.e. the reader device sending various configuration parameters to the PCA / provisioning device) ]. 
Regarding claim  14, Logue  teaches wherein the device corresponds to at least one of a pedestal, camera, or a people counter[ 0093].  

Allowable Subject Matter
   Claims 6-13 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  
Conclusion
    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yang et al., U.S Patent 9,071,583, teaches Systems and methods for provisioned configuration of wireless devices to allow access to restricted wireless networks 
Shroni et al., U.S Patent Application Publication 2013/0007437, teaches systems and methods for applying a component update using a management engine . The method may comprise storing a bootable image containing an update for a component of a computing device in a secured memory location and configuring the computing device to boot from the bootable image
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAYATHRI SAMPATH whose telephone number is (571)272-5489. The examiner can normally be reached 8:30AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAYATHRI SAMPATH/           Examiner, Art Unit 2187                

/JAWEED A ABBASZADEH/           Supervisory Patent Examiner, Art Unit 2187